Exhibit 10.1

ASSIGNMENT AND FIRST AMENDMENT

Dated as of September 7, 2012

to

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 8, 2012

among

MIDSTATES PETROLEUM COMPANY, INC.,

as Parent,

MIDSTATES PETROLEUM COMPANY LLC,

as Borrower,

SUNTRUST BANK,

as Administrative Agent, Swing Line Lender, an Issuing Lender and a Lender,

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

BANK OF AMERICA, N.A.,

as Syndication Agent

CAPITAL ONE, NATIONAL ASSOCIATION, CITIBANK, N.A., GOLDMAN SACHS BANK USA,
KEYBANK NATIONAL ASSOCIATION,

MORGAN STANLEY SENIOR FUNDING, INC, NATIXIS,

ROYAL BANK OF CANADA,

THE ROYAL BANK OF SCOTLAND PLC and SOCIÉTÉ GÉNÉRALE,

as Co-Documentation Agents

SUNTRUST ROBINSON HUMPHREY, INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, CAPITAL ONE, NATIONAL ASSOCIATION, CITIBANK, N.A., GOLDMAN SACHS
BANK USA, KEYBANK NATIONAL ASSOCIATION,

MORGAN STANLEY SENIOR FUNDING, INC, NATIXIS NEW YORK BRANCH, RBC CAPITAL
MARKETS, RBS SECURITIES INC. and SOCIÉTÉ GÉNÉRALE,

as Joint Bookrunners

SUNTRUST ROBINSON HUMPHREY, INC.,

as Lead Arranger



--------------------------------------------------------------------------------

ASSIGNMENT AND FIRST AMENDMENT TO CREDIT AGREEMENT

THIS ASSIGNMENT AND FIRST AMENDMENT TO CREDIT AGREEMENT (hereinafter called this
“Amendment”) is entered into as of September 7, 2012, by and among MIDSTATES
PETROLEUM COMPANY, INC., a Delaware corporation (the “Parent”), MIDSTATES
PETROLEUM COMPANY LLC, a Delaware limited liability company (the “Borrower”),
the Lenders party hereto, and SUNTRUST BANK, as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”), as an Issuing Lender and as Swing Line Lender.

WITNESSETH:

WHEREAS, Borrower, Administrative Agent, the Issuing Lender, the Swing Line
Lender and the lenders party thereto (the “Lenders”) entered into that certain
Second Amended and Restated Credit Agreement dated as of June 8, 2012 (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), whereby the Lenders have agreed to make certain loans to Borrower
upon the terms and conditions set forth therein;

WHEREAS, each of the Lenders listed on Part 1 of Annex B (each, an “Assignee
Lender”) has informed Borrower and Administrative Agent that it intends to
purchase and assume (severally and not jointly) a portion of the Commitment,
outstanding Loans, outstanding LC Obligation, and other rights and obligations
under the Credit Agreement and the other Loan Documents of each Lender listed on
Part 2 of Annex B hereto (each, an “Assignor Lender”), and each Assignor Lender
has agreed to sell and assign (severally and not jointly) a portion of such
Commitment, outstanding Loans, outstanding LC Obligation, and other rights and
obligations under the Credit Agreement such that, after giving effect thereto,
each Assignor Lender and each Assignee Lender will have a Commitment and
corresponding Pro Rata Share of the aggregate outstanding Loans and LC
Obligation under the Credit Agreement as set forth on Annex A;

WHEREAS, Borrower has asked Administrative Agent, Issuing Lender and the Lenders
to amend the Credit Agreement as described herein; and

WHEREAS, Administrative Agent, Issuing Lender and the Lenders are willing to
amend the Credit Agreement as requested by Borrower, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

Section 1. Terms Defined in Credit Agreement. As used in this Amendment, except
as may otherwise be provided herein, all capitalized terms that are defined in
the Credit Agreement (as amended hereby) shall have the same meaning herein as
therein defined, all of such terms and their definitions being incorporated
herein by reference.

 

2



--------------------------------------------------------------------------------

Section 2. Amendments to Credit Agreement on Amendment Effective Date. On the
Amendment Effective Date (as defined below), the Credit Agreement shall be
amended as follows:

(a) Section 1.01 of the Credit Agreement shall be amended by adding the
following definitions in the appropriate alphabetical order:

“Acquisition” means the acquisition by Borrower or one of its Subsidiaries of
certain assets of Eagle Energy pursuant to the Acquisition Agreement.

“Acquisition Agreement” means that certain Asset Purchase Agreement, dated as of
August 11, 2012, by and between Eagle Energy and Borrower, together with all
exhibits and schedules thereto, as the same may be amended, restated, modified
or supplemented from time to time.

“Bridge Facility” means the proposed senior unsecured bridge credit facility for
Borrower in an aggregate principal amount not to exceed $500,000,000.

“Conforming Borrowing Base” means, at any time on or after the First Amendment
Effective Date, an amount equal to the amount of the “Conforming Borrowing Base”
determined in accordance with Section 2.04 (it being understood that beginning
on the Non-Conforming Borrowing Base Termination Date, the Conforming Borrowing
Base is the equivalent of the Borrowing Base).

“Eagle Energy” means Eagle Energy Production, LLC, a Delaware limited liability
company.

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of September 7, 2012, among Parent, Borrower, the Lenders party thereto,
Administrative Agent, the Issuing Lender and the Swing Line Lender.

“First Amendment Effective Date” means the date on which the First Amendment
became effective in accordance with its terms.

“Non-Conforming Borrowing Base Fee Letter” means that certain $500,000,000
Amended Revolving Credit Facility Fee Letter dated August 11, 2012, among
Parent, Borrower, SunTrust Bank, Bank of America, N.A. and the Arranger.

“Non-Conforming Borrowing Base Termination Date” means the earliest to occur of
(a) the date of consummation of the Acquisition, (b) the date on which Borrower
or Parent issues or incurs any Permitted Additional Debt (other than
Indebtedness issued under the Senior Notes or the Bridge Facility), and (c) the
date of effectiveness of the Scheduled Borrowing Base Determination for the
Borrowing Base Period ending on March 1, 2013.

“Senior Notes” means the proposed senior unsecured notes to be issued by
Borrower and/or Parent in a public offering or in a Rule 144a or other private
placement in an aggregate principal amount not to exceed $600,000,000.

 

3



--------------------------------------------------------------------------------

(b) Section 1.01 of the Credit Agreement shall be amended by amending and
restating the following definitions in their entirety as follows:

“Arranger” means, together, SunTrust Robinson Humphrey, Inc. and Merrill Lynch,
Pierce Fenner & Smith Incorporated.

“Borrowing Base” means (i) from and after the Amendment Effective Date until the
Non-Conforming Borrowing Base Termination Date, the sum of the Conforming
Borrowing Base and $35,000,000, and (ii) from and after the Non-Conforming
Borrowing Base Termination Date, the Conforming Borrowing Base.

“Borrowing Base Utilization Percentage” means as of any date of determination on
or after the First Amendment Effective Date the ratio of the Effective Amount
(as determined after giving effect to any Loan or prepayment scheduled to be
made on such date) to the Conforming Borrowing Base then in effect.

“Fee Letter” means, collectively, (a) that certain fee letter dated May 15,
2012, among Parent, Administrative Agent and SunTrust Robinson Humphrey, Inc.,
as Arranger and (b) the Non-Conforming Borrowing Base Fee Letter.

(c) The definition of “Permitted Refinancing Debt” in Section 1.01 of the Credit
Agreement shall be amended by deleting the words “such New Debt does not have a
stated interest rate in excess of the stated interest rate of the Refinanced
Debt; (d)” and relabeling prong “(e)” as prong “(d)”.

(d) Clauses (a) and (b) of Section 2.04 of the Credit Agreement shall be amended
and restated in their entireties as follows:

“(a) Scheduled Borrowing Base Determinations. At all times prior to the
Termination Date, the Effective Amount shall not exceed the Aggregate Commitment
then in effect. From and after the First Amendment Effective Date until adjusted
in accordance with Section 2.04(f) or the definition of Borrowing Base or
otherwise redetermined, the Conforming Borrowing Base shall equal $200,000,000
and the Borrowing Base shall equal $235,000,000. The Conforming Borrowing Base
shall be redetermined by the Lenders in good faith and consistent with their
usual and customary oil and gas lending criteria as they exist at the time for
each Borrowing Base Period (each such determination, a “Scheduled Borrowing Base
Determination”) commencing on March 1, 2013, and effective as of the date set
forth in such notice of redetermination. The Conforming Borrowing Base shall
represent the determination by the Lenders, in accordance with the provisions
herein contained and its lending practices then in effect for loans of this
nature, of the loan value assigned to the proved Oil and Gas Properties
evaluated in the most recently delivered Reserve Report and such other credit
factors (including without limitation the assets, liabilities, cash flow,
current Derivative Contracts, business, properties, prospects, management and
ownership of

 

4



--------------------------------------------------------------------------------

Borrower) which the Lenders, in good faith and consistent with their usual and
customary oil and gas lending criteria as they exist at such time, deem
significant. In connection with each redetermination of the Conforming Borrowing
Base, Administrative Agent shall recommend to the Lenders a new Conforming
Borrowing Base, and the Lenders in accordance with their customary policies and
procedures for extending credit to Oil and Gas reserve-based customers shall (by
unanimous agreement in the case of the Conforming Borrowing Base increases and
by agreement of the Required Lenders in the case of no change or decreases in
the Conforming Borrowing Base) establish the redetermined Conforming Borrowing
Base. If the Lenders or the Required Lenders, as the case may be, cannot agree
on a Conforming Borrowing Base, (i) the amount of the Conforming Borrowing Base
shall remain unchanged until such time as the Lenders or the Required Lenders,
as the case may be, can agree on a new Conforming Borrowing Base pursuant to
clause (ii) below or otherwise, and (ii) the Administrative Agent shall poll the
Lenders to ascertain the highest Conforming Borrowing Base acceptable to a
number of Lenders sufficient to constitute the Required Lenders or all Lenders,
as applicable, and such amount shall constitute the new Conforming Borrowing
Base upon notice to Borrower as indicated below. If any Lender shall fail to
respond to Administrative Agent’s recommendation for the Conforming Borrowing
Base within the requisite period for response, such Lender shall be deemed to
have approved such recommendation. Such redetermination shall be given by notice
to Borrower by the dates specified on Appendix I, or as soon thereafter as is
reasonably practicable. If Borrower does not furnish the Reserve Reports or all
such other information and data by the date required, the Lenders may
nonetheless determine a new Conforming Borrowing Base.

(b) Lenders’ Discretion. The Lenders shall have no obligation to determine the
Conforming Borrowing Base at any particular amount, either in relation to the
Maximum Loan Amount or otherwise. Furthermore, Borrower acknowledges that
(i) the Lenders have no obligation to increase the Conforming Borrowing Base,
(ii) the Lenders may reduce the Conforming Borrowing Base in accordance with
Section 2.04(a) at any time pursuant to Sections 2.04(a) and (e) as a result of
any circumstance and (iii) any increase in the Conforming Borrowing Base is
subject to the individual credit approval processes of each of the Lenders which
processes shall be conducted on a basis consistent with each such Lender’s
credit standards and assumptions then in effect.”

(e) Sections 2.04(e), 2.04(f), 7.16(c), 8.02(iii), 8.02(iv), 8.05(k), 8.12(d),
10.01(j) of the Credit Agreement shall be amended by inserting the word
“Conforming” before the references to “Borrowing Base” therein.

 

5



--------------------------------------------------------------------------------

(f) Section 4.03 of the Credit Agreement shall be amended by adding the
following sentence to the end of Section 4.03: “The filing, release or recording
of any Mortgage in Evangeline Parish, Louisiana, pursuant to this Article IV or
otherwise, shall be done in consultation with the Parent and subject to its
consent (such consent not be unreasonably withheld or delayed).”

(g) The first sentence of Section 6.16 of the Credit Agreement shall be amended
and restated in its entirety as follows:

“None of the Loan Parties is required to register as an “investment company”
under the Investment Company Act of 1940, as amended.”

(h) The first sentence of Section 6.22 of the Credit Agreement shall be amended
by replacing the words “or Affiliates” with the following: “nor, to the
knowledge of Parent or Borrower, any Affiliate of any Loan Party”.

(i) Section 8.05(j) of the Credit Agreement shall be amended by replacing the
first reference therein to “the Borrowing Base” with a reference to “the then
effective Conforming Borrowing Base” and each other reference therein to “the
Borrowing Base” with a reference to “the Conforming Borrowing Base”.

(j) Section 8.11(d) of the Credit Agreement shall be amended by replacing the
reference therein to “the Borrowing Base” with a reference to “the then
effective Conforming Borrowing Base Termination Date”.

(k) Section 12.01(g) of the Credit Agreement shall be amended and restated in
its entirety as follows:

“(g) increase the Conforming Borrowing Base or Borrowing Base pursuant to
Section 2.04 or by amending the definition of Borrowing Base without the consent
of each Lender, or maintain or decrease the Conforming Borrowing Base or
Borrowing Base pursuant to Section 2.04 or by amending the definition of
Borrowing Base without the consent of Lenders constituting Required Lenders;
or”.

(l) Section 1.D (“Pricing Grid”) of Appendix I to the Credit Agreement shall be
amended and restated in its entirety as follows:

“D. Pricing Grid (Section 2.05)

(i) At any time on or after the First Amendment Effective Date and prior to the
Non-Conforming Borrowing Base Termination Date, the following:

 

6



--------------------------------------------------------------------------------

Pricing Level

  

Borrowing Base

Utilization

Percentage

   Applicable Margin    Applicable
Margin    Applicable
Margin       LIBOR Rate    Base Rate    Commitment Fee

I

   ³ 110%    400.0 bps    300.0 bps    62.5 bps

II

   ³ 100% but < 110%    350.0 bps    250.0 bps    62.5 bps

III

   ³ 90% but < 100%    275.0 bps    175.0 bps    50.0 bps

IV

   ³ 75% but < 90%    250.0 bps    150.0 bps    50.0 bps

V

   ³ 50% but < 75%    225.0 bps    125.0 bps    50.0 bps

VI

   ³ 25% but < 50%    200.0 bps    100.0 bps    37.5 bps

VII

   < 25%    175.0 bps    75.0 bps    37.5 bps

(ii) At any time on or after the Non-Conforming Borrowing Base Termination Date,
the following:

 

Pricing Level

  

Borrowing Base

Utilization

Percentage

   Applicable Margin    Applicable
Margin    Applicable
Margin       LIBOR Rate    Base Rate    Commitment Fee

I

   ³ 90%    275.0 bps    175.0 bps    50.0 bps

II

   ³ 75% but < 90%    250.0 bps    150.0 bps    50.0 bps

III

   ³ 50% but < 75%    225.0 bps    125.0 bps    50.0 bps

IV

   ³ 25% but < 50%    200.0 bps    100.0 bps    37.5 bps

V

   < 25%    175.0 bps    75.0 bps    37.5 bps

In the case of each of clauses (i) and (ii) above, each change in the Applicable
Margin shall apply during the period commencing on the date of such change in
the Borrowing Base Utilization Percentage and ending on the date immediately
preceding the effective date of the next such change in the Borrowing Base
Utilization Percentage.”

(m) Schedule 2.01 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Schedule 2.01.

Section 3. Waiver on Amendment Effective Date. The Lenders party hereto hereby
waive any Default or Event of Default that has occurred or may occur (i) under
Section 10.01(c) of the Credit Agreement solely as a result of Borrower’s
failure to comply with Section 9.01 of the Credit Agreement due to the ratio of
Current Assets to Current Liabilities being less than 1.0:1.0 as of the last day
of the fiscal quarters of Borrower ending September 30, 2012 or December 31,
2012 as required under Section II.A of Appendix II to the Credit Agreement;
provided, that the foregoing waiver shall terminate and cease to be in effect
with respect to the

 

7



--------------------------------------------------------------------------------

fiscal quarter of Borrower ending December 31, 2012 if the Acquisition Closing
Date shall have occurred prior to the last day of such quarter; and (ii) under
the Credit Agreement solely as a result of the Senior Notes being funded into a
customary escrow arrangement for so long as such funds have not been released
from such escrow arrangement.

Section 4. Initial Conditions of Effectiveness. This Amendment, including the
amendments set forth in Section 2, the waiver set forth in Section 3 and the
assignments set forth in Section 11, will become effective on the date on which
each of the following conditions precedent are satisfied or waived (the
“Amendment Effective Date”):

(a) Borrower and each Lender (after giving effect to any assignments
contemplated under Section 11) shall have delivered to Administrative Agent duly
executed counterparts of this Amendment;

(b) Administrative Agent shall have received a certificate executed by a
Responsible Officer of each of Borrower and Parent stating that (i) the
representations and warranties in Article VI of the Credit Agreement (as amended
hereby) shall be true and correct in all material respects (except for
representations and warranties already qualified by materiality or Material
Adverse Effect, which shall be true and correct), on and as of the Amendment
Effective Date with the same effect as if made on and as of such date (except to
the extent such representations and warranties expressly refer to an earlier
date in which case they shall be true and correct in all material respects,
except for representations and warranties already qualified by materiality or
Material Adverse Effect, which shall be true and correct as of such earlier
date), and (ii) no Default or Event of Default has occurred and is continuing;

(c) Administrative Agent shall have received a solvency certificate from a
Responsible Officer of Parent, in a form and substance substantially consistent
with the solvency certificate delivered on the Effective Date, confirming the
solvency of Parent, Borrower and their respective Subsidiaries on a consolidated
basis after giving effect to the Amendment Effective Date;

(d) Administrative Agent shall have received all documentation and other
information required by regulatory authorities with respect to Parent, Borrower
and each Guarantor under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act,
that has been reasonably requested by Administrative Agent or any Lender at
least 10 days in advance of the Amendment Effective Date; and

(e) Borrower shall have made payment of all fees and expenses then due and
payable under the Credit Agreement or under the Non-Conforming Borrowing Base
Fee Letter, including any fees and expenses then due and payable in connection
with this Amendment pursuant to Section 12.04(a) of the Credit Agreement, in the
case of expenses to the extent invoiced at least three business days prior to
the Amendment Effective Date (except as otherwise reasonably agreed by
Borrower).

 

8



--------------------------------------------------------------------------------

Section 5. Amendment and Non-Conforming Borrowing Base Fees. Without duplication
of any fees paid pursuant to
Section 4(e) hereof, the Borrower agrees to pay to the Administrative Agent on
the Amendment Effective Date:

(a) for the account of each Lender party hereto that is a Lender under the
Credit Agreement immediately prior to the Amendment Effective Date, a one-time
amendment fee in an amount equal to twenty-five (25.0) basis points of the
lesser of (i) the amount of such Lender’s Commitment to the Borrowing Base under
the Credit Agreement immediately prior to the Amendment Effective Date and
(ii) the amount of such Lender’s Commitment to the Borrowing Base under the
Credit Agreement immediately after giving effect to this Amendment; and

(b) for the account of (i) each Lender that was not a Lender prior to the
Amendment Effective Date (a “New Lender”) and (ii) each other Lender that has
increased its Commitment to the Borrowing Base under the Credit Agreement
(including the non-conforming portion of the Borrowing Base) pursuant to this
Amendment relative to such Lender’s Commitment to the Borrowing Base under the
Credit Agreement immediately prior to the Amendment Effective Date (each such
Lender described the foregoing clauses (i) and (ii), an “Increasing Lender”), a
one-time upfront fee in an amount of seventy-five (75.0) basis points on each
such Increasing Lender’s new or increased Commitment to such Borrowing Base
under the Credit Agreement (it being understood and agreed that such upfront fee
shall not be payable with respect to any Lender or its affiliates if the total
Commitment of such Lender and its affiliates to the Borrowing Base is less than
or equal to the total Commitment of such Lender and its affiliates to the
Borrowing Base under the Credit Agreement immediately prior to the Amendment
Effective Date).

Section 6. Amendments to Credit Agreement on Acquisition Closing Date. Subject
to the occurrence of the Acquisition Closing Date (as defined below), the Credit
Agreement shall be amended as follows:

(a) Section 1.01 of the Credit Agreement shall be amended by adding the
following definitions in the appropriate alphabetical order:

“Acquisition Closing Date” means the “Acquisition Closing Date” as defined in
the First Amendment.

“Acquisition Fee Letter” means that certain Project Tiger – Amended Revolving
Credit Facility Fee Letter dated August 11, 2012, among Parent, Borrower,
SunTrust Bank, Bank of America, N.A. and the Arranger.

“Acquisition Reserve Report” means the “Acquisition Reserve Report” as defined
in the First Amendment.

“Change of Control” means:

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act as in
effect on the date hereof) other than Permitted Holders, of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of Parent;

 

9



--------------------------------------------------------------------------------

(b) Parent shall cease to own 100% of the Equity Interests of Borrower; or

(c) a “Change of Control” (or any other defined term having similar purpose)
shall have occurred under (i) the Senior Notes or the Bridge Facility, (ii) any
indenture or credit agreement in respect of Permitted Additional Debt or
(iii) any Permitted Refinancing Debt in respect of such Permitted Additional
Debt.

“Permitted Holders” means, collectively, (a) each of First Reserve Fund XII,
L.P., FR Midstates Interholding LP and their respective Affiliates, (b) each of
the individuals set forth on Schedule II and any of their respective family
members, descendants, heirs, family trusts or other similar entities or similar
arrangements, and (c) each of the Sellers, their respective Affiliates and their
respective family members, descendants, heirs, family trusts or other similar
entities or similar arrangements.

“PIK Payments” means any payment in respect of the Seller Preferred Stock that
is paid-in-kind.

“Seller” has the meaning specified in the definition of “Seller Preferred
Stock”.

“Seller Preferred Stock” means the issuance to Eagle Energy or one or more
Persons that, as of the Acquisition Closing Date, owns an Equity Interest in
Eagle Energy (collectively, the “Sellers”) of 325,000 shares of Series A
Preferred Stock of the Parent with an initial liquidation preference of $1,000
per share (and which (x) are not subject to sinking fund or mandatory redemption
provisions and (y) provide for any yield to be in the form of PIK Payments or
payment in cash at Parent’s option) or, subject to the consent of the Arranger
(not to be unreasonably withheld or delayed), $325,000,000 of other Equity
Interests of Parent that are subordinate to debt of Parent (and which (x) are
not subject to sinking fund or mandatory redemption provisions and (y) provide
for any yield to be in the form of PIK Payments or payment in cash at Parent’s
option).

“Seller Preferred Stock Agreements” means the Certificates of Designations or
any like definitive document for the Seller Preferred Stock.”

(b) The definition of “Fee Letter” in the Credit Agreement shall be amended and
restated in its entirety as follows:

“Fee Letter” means, collectively, (a) that certain fee letter dated May 15,
2012, among Parent, Administrative Agent and SunTrust Robinson Humphrey, Inc.,
as Arranger, (b) the Non-Conforming Borrowing Base Fee Letter, and (c) the
Acquisition Fee Letter.

 

10



--------------------------------------------------------------------------------

(c) The definition of “Indebtedness” in Section 1.01 of the Credit Agreement
shall be amended by inserting the following proviso at the end of such
definition: “provided, that any obligations of Parent or its Subsidiaries under
the Seller Preferred Stock Agreements shall not constitute “Indebtedness” so
long as the Seller Preferred Stock Agreements do not require the payment of
dividends, distributions or redemption consideration payable in cash or other
property (other than any such payments that are PIK Payments) at the discretion
of the holder thereof (other than customary repurchase provisions in respect of
a change of control)”.

(d) Any securities issued in lieu of the Bridge Facility or any loans or
securities into which the Bridge Facility is converted, in each case, pursuant
to customary arrangements for bridge financings in place on the date hereof
shall be deemed to be Permitted Refinancing Debt (it being understood that
refinancings of such securities or loans undertaken at the option or election of
the Parent or Borrower shall not be deemed to be Permitted Refinancing Debt
under this Section 6(d)).

(e) Section 2.04(f) of the Credit Agreement is hereby amended by adding a new
clause (iii) thereto as follows:

“(iii) Notwithstanding anything to the contrary contained herein, in the event
that Borrower fails to perform, observe, or comply with any requirement set
forth in Section 4.07, the only effect shall be that to the extent that the
Conforming Borrowing Base is in an amount greater than $200,000,000 at such
time, the Administrative Agent shall send a notice to Parent and Lenders that
the then outstanding Conforming Borrowing Base shall be reduced by an amount
determined by the Required Lenders so that the Parent and Borrower are in
compliance with the requirements to provide acceptable title information and to
secure the Obligations by entering into Mortgages on at least of 80% of the Oil
and Gas Properties transferred pursuant to the Acquisition Agreement that are
set forth in the Acquisition Reserve Report for which Conforming Borrowing Base
credit is being provided, which reduction shall be effective upon receipt by
Borrower of notice of the Conforming Borrowing Base; provided that (x) the
Conforming Borrowing Base shall not be reduced below $200,000,000 pursuant to
this Section 2.04(f) and (y) on the date on which such failure to perform,
observe or comply with such requirement shall have been cured, the Conforming
Borrowing Base shall be the Conforming Borrowing Base in effect immediately
prior to such reduction or to such other amount as may be determined pursuant to
this Section 2.04. No adjustment to the Borrowing Base under this
Section 2.04(f)(iii) shall constitute a ‘special redetermination’ under
Section 2.04(e).”

(f) Article IV of the Credit Agreement shall be amended by adding a new
Section 4.07 thereto as follows:

 

11



--------------------------------------------------------------------------------

“4.07 Post-Acquisition Delivery of Security. By not later than 30 days after the
Acquisition Closing Date (subject to extension at the discretion of the
Administrative Agent acting reasonably), Borrower shall deliver to
Administrative Agent:

(a) Mortgages and financing statements covering Oil and Gas Properties acquired
in connection with the Acquisition constituting not less than 80% in the
aggregate net present value of all Oil and Gas Properties set forth in the
Acquisition Reserve Report and acquired pursuant to the Acquisition Agreement,
together with (i) any other documents (including tax affidavits) and
(ii) evidence of arrangements reasonably satisfactory to Administrative Agent,
in each case, for the prompt completion of the recording or filing of such
mortgages and other documents as may be necessary or, in the reasonable opinion
of Administrative Agent, desirable to create a valid first-priority mortgage
Lien (subject to Permitted Liens) on such Oil and Gas Properties;

(b) a schedule reconciling the net present value of the Oil and Gas Properties
set forth in the Acquisition Reserve Report with the list of Oil and Gas
Properties acquired pursuant to the Acquisition and covered by mortgages
delivered to Administrative Agent concurrently with or prior to the delivery of
such schedule (and in any case covering Oil and Gas Properties constituting not
less than 80% in the aggregate net present value of all Oil and Gas Properties
set forth in the Acquisition Reserve Report and acquired pursuant to the
Acquisition Agreement);

(c) environmental site assessments, reports or evaluations, in each case
covering that portion of the Oil and Gas Properties evaluated in the Acquisition
Reserve Report and acquired pursuant to the Acquisition Agreement, in each case
to the extent received by the Loan Parties in connection with the Acquisition
pursuant to the Acquisition Agreement; and

(d) title information, covering that portion of the Oil and Gas Properties
evaluated in the Acquisition Reserve Report and acquired pursuant to the
Acquisition Agreement, as Administrative Agent may reasonably request based on
customary practices in reserve based lending, all of which shall be reasonably
satisfactory to Administrative Agent.”

(g) Section 7.14 of the Credit Agreement is hereby amended by deleting the
period at the end of such section and inserting in place thereof the following:

“; provided that, in any event, the Parent and Borrower shall cause each
Subsidiary of the Parent that guaranties the Senior Notes or the Bridge Facility
to execute and deliver to the Administrative Agent a Guaranty.”

(h) Section 8.05(k) of the Credit Agreement shall be amended and restated in its
entirety as follows:

 

12



--------------------------------------------------------------------------------

“(k) unsecured Indebtedness (“Permitted Additional Debt”), so long as:

(i) Parent would be in compliance with Section 9.01 on a pro forma basis after
giving effect to the incurrence of such Indebtedness (provided that this clause
(i) shall not be applicable to the incurrence of loans pursuant to the Bridge
Facility (or any securities issued in lieu thereof or any loans or securities
into which the Bridge Facility is converted, in each case, pursuant to customary
arrangements for bridge financings) or the issuance of the Senior Notes);

(ii) such Indebtedness shall not have a maturity date (or any scheduled
amortization payments) prior to the date that is one year after the Stated
Maturity Date (provided that, in the case of the Bridge Facility, such
Indebtedness may have a maturity date prior to such date so long as the
documents governing such Indebtedness provide that upon the occurrence of such
maturity date, such Indebtedness shall be converted on customary terms for
bridge financings into term loans or any other debt security having a maturity
date which is at least one year after the Stated Maturity Date);

(iii) upon the incurrence of such unsecured Indebtedness, the Conforming
Borrowing Base is automatically reduced by an amount equal to 25% of the face
value (without giving effect to any original issue discount) of any such
Indebtedness to the extent that the face value (without giving effect to any
original issue discount) of such Indebtedness when added to the aggregate
principal amount of other Indebtedness outstanding, which was incurred pursuant
to this Section 8.05(k), is in excess of $550,000,000; and

(iv) the net cash proceeds from the issuance of such Indebtedness are applied
within one (1) Business Day following the incurrence of such Indebtedness to any
Conforming Borrowing Base deficiency that results from the Conforming Borrowing
Base being reduced due to the incurrence of such Indebtedness as set forth in
Section 2.04(c), and any Permitted Refinancing Debt in respect thereof.”

(i) Section 8.06 of the Credit Agreement shall be amended by replacing the comma
and the phrase “, and” at the end of clause (b) thereof with a semi-colon and by
adding the following language at the end of such Section: “; and (d) the Seller
Preferred Stock and compliance with the Seller Preferred Stock Agreements”.

(j) Section 8.09 of the Credit Agreement shall be amended by removing the word
“and” at the end of clause (d) thereof, by replacing the period at the end of
clause (e) thereof with the phrase “; and” and by adding a new clause
(f) thereto as follows:

 

13



--------------------------------------------------------------------------------

“(f) Parent may pay cash dividends to the holders of Seller Preferred Stock so
long as (i) no Default or Event of Default shall then exist or would result from
the making of such payment, (ii) the Effective Amount shall not then exceed the
Borrowing Base, nor would the Effective Amount exceed the Borrowing Base after
giving effect to the making of such payment, and (iii) both before and after
giving effect to such payment, the sum of (A) the Available Commitment plus
(B) the aggregate amount of cash and Cash Equivalents of the Loan Parties, shall
not be less than $25,000,000.”

(k) Section 8.16 of the Credit Agreement shall be amended by removing the word
“and” at the end of clause (b) thereof, by removing the period at the end of
clause (c) thereof and by adding a new clause (d) thereto as follows:

“(d) instruments, documents or agreements governing the Bridge Facility
(including any securities issued in lieu thereof or any loans or securities into
which the Bridge Facility is converted, in each case, pursuant to customary
arrangements for bridge financings), the Senior Notes and any Permitted
Refinancing Debt in respect of each of the foregoing, in each case so long as
any such instrument, document or agreement does not prohibit the granting,
conveying, creating or imposition of the Liens required to be granted, conveyed,
created or imposed under the Loan Documents.”

(l) Section 10.01(e) of the Credit Agreement shall be amended by adding the
following parenthetical after the reference in such Section to “this Agreement”:
“(other than Section 4.07 hereof)”.

(m) Section 1.E of Appendix I to the Credit Agreement shall be amended and
restated in its entirety as follows:

“E. Stated Maturity Date: fifth anniversary of the Acquisition Closing Date;
provided, however, that if such date is not a Business Day, the Stated Maturity
Date shall be the next preceding Business Day.”

(n) The definition of “Current Liabilities” in Appendix II to the Credit
Agreement shall be amended and restated in its entirety as follows:

“Current Liabilities” means, at any time, the consolidated current liabilities
of Parent calculated in accordance with GAAP at such time, less current
maturities of any long-term Indebtedness, including Loans hereunder, less any
non-cash losses or charges on any Derivative Contract resulting from the
requirements of FASB ASC 815 at such time, and less the current portion of any
capital and operating lease obligations to the extent included in the
calculation of consolidated current liabilities of Parent; provided that, for
the avoidance of doubt, the amounts of any liabilities to be paid as PIK
Payments shall be excluded from Current Liabilities.

 

14



--------------------------------------------------------------------------------

(o) The definition of “Interest Expense” in Appendix II to the Credit Agreement
shall be amended and restated in its entirety as follows:

“Interest Expense” means, with respect to Parent, for any fiscal period, the
aggregate amount of all interest expense, amortization or writeoff of debt,
discount and debt issuance costs and commissions, discounts and other fees,
expenses and charges associated with Indebtedness paid by Parent and its
Subsidiaries on a consolidated basis in such fiscal period which are classified
as interest expense on the financial statements of Parent, including (x) any
capitalized interest and net costs under Derivative Contracts in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP and (y) any interest or preferred return paid in respect of
the Seller Preferred Stock (but excluding any such amounts paid as PIK
Payments), all as determined in accordance with GAAP.

Section 7. Borrowing Base Increase Upon Consummation of Acquisition.

(a) On and as of the Acquisition Closing Date, the Conforming Borrowing Base
shall automatically increase to $250,000,000 (provided, that if less than 95% of
the aggregate net present value of the Oil and Gas Properties included in the
Acquisition Reserve Report are acquired pursuant to the Acquisition, the
Administrative Agent may (at its or the Required Lenders’ direction) elect to
recommend a lesser amount as the Conforming Borrowing Base to be determined by
the Required Lenders using the principles set forth in Section 2.04(a) of the
Credit Agreement, which amount shall not, in any event, be less than
$200,000,000)) until adjusted in accordance with Section 2.04(f) of the Credit
Agreement or otherwise redetermined. For avoidance of doubt, the Non-Conforming
Borrowing Base Termination Date shall occur if the Acquisition Closing Date
occurs.

(b) Both the Parent and the Borrower, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, agree that the redetermination of the
Borrowing Base pursuant to clause (a) of this Section 6 shall not constitute a
discretionary redetermination of the Conforming Borrowing Base by either the
Borrower, on the one hand, or the Administrative Agent or Lenders, on the other
hand, pursuant to Section 2.04(e) of the Credit Agreement.

Section 8. Conditions of Acquisition Closing Date. The amendments set forth in
Section 6 and the Borrowing Base Increase set forth in Section 7 will become
effective on the date on which each of the following conditions precedent are
satisfied or are waived by the Arrangers in their sole discretion (the
“Acquisition Closing Date”).

(a) the Acquisition shall have been consummated in accordance with the terms of
the Acquisition Agreement (without material amendment, modification or waiver
thereof which is materially adverse to the Lenders without the consent of the
Arrangers, which shall not be unreasonably withheld or delayed); provided that
any reduction in the purchase price for the Acquisition shall not be deemed to
be materially adverse to the Lenders;

 

15



--------------------------------------------------------------------------------

(b) except as set forth on Schedule 3.30 to the Acquisition Agreement, since the
Effective Time (as defined in the Acquisition Agreement as in effect on
August 11, 2012), there shall have been no Seller Material Adverse Effect (as
defined in the Acquisition Agreement as in effect on August 11, 2012);

(c) Borrower shall have delivered (or shall have caused to be delivered) to
Administrative Agent (i) a reserve report (A) dated on or about July 1, 2012
prepared by Netherland Sewell & Associates, Inc. or another approved petroleum
engineer with respect to the Oil and Gas Properties of Eagle Energy provided by
Eagle Energy to its lenders under the Amended and Restated Credit Agreement
dated as of August 26, 2011 among Eagle Energy, as borrower, and certain
commercial lending institutions, as the lenders, Société Générale, as
administrative agent and as issuer for the lenders, and the other parties
thereto (the “Eagle Credit Agreement”) or (B) dated on or about August 31, 2012
prepared by Netherland Sewell & Associates, Inc. or another approved petroleum
engineer with respect to the Oil and Gas Properties of Eagle Energy in a form
substantially similar to prior reserve reports that Eagle Energy has provided to
its lenders under the Eagle Credit Agreement (such delivered reserve report, the
“Acquisition Reserve Report”) and (ii) a certificate from an authorized officer
of Borrower, dated as of the Acquisition Closing Date, certifying, after giving
effect to the Acquisition, the percentage of the aggregate net present value of
the Oil and Gas Properties included in the Acquisition Reserve Report that
Parent and its Subsidiaries will acquire as a result of the Acquisition (and
identifying which Oil and Gas Properties included in the Acquisition Reserve
Report will not be acquired and the cumulative net present value of such
excluded Oil and Gas Properties);

(d) Administrative Agent shall have received reasonably satisfactory evidence
that (i) the Seller Preferred Stock (as defined in Section 6 hereof) shall have
been issued and (ii) the loans under the Bridge Facility shall have been
incurred and/or the Senior Notes shall be issued in an aggregate amount at least
equal to $500,000,000 (which amount shall be subject to reduction on a no
greater than a dollar for dollar basis in connection with any reduction in the
purchase price for the Acquisition);

(e) the Arrangers shall have received a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of Parent as of and for the
six-month and twelve-month period ending June 30, 2012 and for the fiscal year
ended June 30, 2011, prepared after giving effect to the Transactions (as
defined below) as if the Transactions had occurred as of such date (in the case
of such balance sheet) or at the beginning of such period (in the case of such
other statements of income) (it being understood that any such pro forma
financials prepared in connection with an offering of the Senior Notes shall
satisfy this condition);

(f) after giving effect to the Acquisition, each Subsidiary that is a Material
Domestic Subsidiary shall have executed and delivered to Administrative Agent a
Guaranty, which Guaranty shall be in full force and effect;

 

16



--------------------------------------------------------------------------------

(g) Administrative Agent shall have received a solvency certificate from a
Responsible Officer of Parent, in a form and substance substantially consistent
with the solvency certificate delivered on the Effective Date, confirming the
solvency of Parent, Borrower and their respective Subsidiaries on a consolidated
basis after giving effect to the Transactions;

(h) the Specified Representations and the Specified Acquisition Agreement
Representations (each as defined below) shall be true and correct in all
material respects as of the Acquisition Closing Date (except to the extent such
representations and warranties expressly refer to an earlier date in which case
they shall be true and correct in all material respects as of such earlier
date); the Administrative Agent shall have received a certificate from a
Responsible Officer of each of Parent and Borrower certifying the foregoing in
respect of the Specified Representations;

(i) (A) the Administrative Agent shall have received copies of UCC and other
Lien searches on Parent and each of its Subsidiaries (including any new entity,
if any, formed by Parent or its subsidiaries that acquires assets of Eagle
Energy pursuant to the Acquisition Agreement); provided that, to the extent any
such lien search is not or cannot be provided on the Acquisition Closing Date
after use of commercially reasonable efforts to do so then the provision of any
such lien search shall not constitute a condition precedent to the Acquisition
Closing Date; (B) the Administrative Agent shall have received all documents and
instruments required to perfect Administrative Agent’s security interests as
required pursuant to Article IV of the Credit Agreement in the capital stock of
any new entity, if any, formed by Parent or its subsidiaries that acquires
assets of Eagle Energy pursuant to the Acquisition Agreement shall have been
executed and delivered to Administrative Agent and, if applicable, be in the
proper form for filing; provided that, to the extent any such documents and
instruments cannot be executed or delivered (excluding the delivery of a stock
or equivalent certificate, if such new entity, if any, is certificated) cannot
be provided on the Acquisition Closing Date after use of commercially reasonable
efforts to do so then the provision of such documents or instruments shall not
constitute a condition precedent to the Acquisition Closing Date; and (C) any
such new entity shall have authorized Administrative Agent to file a UCC-1
financing statement in its jurisdiction of organization in respect of its assets
constituting Collateral to the extent that any security interest in such assets
may be perfected solely by the filing of a financing statement under the Uniform
Commercial Code in a central filing office (such as the office of a secretary of
state);

(j) Administrative Agent shall have received all documentation and other
information required by regulatory authorities with respect to Borrower under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act, that has been reasonably requested
by Administrative Agent or any Lender at least 10 days in advance of the
Acquisition Closing Date;

(k) Administrative Agent shall have received releases (that are effective or
will become effective upon payment of the “Eagle First Lien Payoff Amount” and
“Eagle Second Lien Payoff Amount” to the “Eagle First Lien Administrative Agent”
and the “Eagle Second Lien Administrative Agent”, respectively) with respect to
all “Encumbrances” granted pursuant to the “Eagle First Lien Credit Documents”
and the “Eagle Second Lien Credit Documents” in respect of the assets to be sold
to Parent and its subsidiaries pursuant to the Acquisition Agreement (as any
such capitalized terms in quotation marks are defined in the Acquisition
Agreement);

 

17



--------------------------------------------------------------------------------

(l) Borrower shall have made payment of all fees and expenses then due and
payable under the Credit Agreement or under the Acquisition Fee Letter,
including any fees and expenses then due and payable in connection with this
Amendment pursuant to Section 12.04(a) of the Credit Agreement, in the case of
expenses to the extent invoiced at least three business days prior to the
Acquisition Closing Date (except as otherwise reasonably agreed by Borrower);

(m) all existing Indebtedness for borrowed money of Borrower, Parent and their
respective Subsidiaries (other than the Obligations and any Permitted Additional
Debt (including the Senior Notes, the Bridge Facility and any securities issued
in lieu thereof or any loans or securities into which the Bridge Facility is
converted, in each case, pursuant to customary arrangements for bridge
financing)) shall have been refinanced or repaid in full and all commitments in
respect thereof terminated, and all Liens and Guarantees in respect thereof
discharged and released; and

(n) Administrative Agent shall have received a certificate from a Responsible
Officer of Borrower certifying that, as of the Acquisition Closing Date, a true
and correct copy of the Acquisition Agreement (including any amendments,
modifications or waivers thereto through the Acquisition Closing Date) has been
delivered to the Administrative Agent.

For purposes of this Section 8, the following capitalized terms shall have the
following meanings:

“Specified Representations” means the representations and warranties of Parent
and Borrower set forth in Section 10 of this Amendment.

“Specified Acquisition Agreement Representations” means the representations and
warranties relating to Eagle Energy in the Acquisition Agreement that are
material to the interests of the Lenders, but only to the extent that Borrower
has the right to terminate its obligations under the Acquisition Agreement or a
right to not consummate the Acquisition as a result of a breach of such
representations and warranties in the Acquisition Agreement.

“Transactions” means, collectively, the consummation of the Acquisition, the
issuance of the Senior Notes and/or the closing of the Bridge Facility, the
issuance of the Seller Preferred Stock and the amendments to the Credit
Agreement that are effective on the Acquisition Closing Date.

Section 9. Borrowing Base Increase Fees. Without duplication of any fees paid
pursuant to Section 8(m) hereof, the Borrower agrees to pay to the
Administrative Agent on the Acquisition Closing Date for the account of (i) each
New Lender (as defined in Section 5 above) and (ii) each other Lender whose
Commitment to the Borrowing Base under the Credit Agreement (as increased
pursuant to Section 7 above) has increased relative to such Lender’s Commitment
to the Borrowing Base under the Credit Agreement immediately prior to the
Acquisition Closing Date (each such Lender described the foregoing clauses
(i) and (ii), an “Acquisition Increasing Lender”), a one-time upfront fee in an
amount of seventy-five (75.0) basis points on each such Acquisition Increasing
Lender’s new or increased Commitment to such

 

18



--------------------------------------------------------------------------------

Borrowing Base under the Credit Agreement as increased pursuant to Section 7
above (it being understood and agreed that such upfront fee shall not be payable
with respect to any Lender or its affiliates if the total Commitment of such
Lender and its affiliates to the Borrowing Base is less than or equal to the
total Commitment of such Lender and its affiliates to the Borrowing Base under
the Credit Agreement immediately prior to the Amendment Effective Date).

Section 10. Representations and Warranties. On the Acquisition Closing Date,
each of Parent and Borrower represents and warrants to Administrative Agent and
each of the Lenders that:

(a) Each Loan Party: (i) is validly existing and (ii) has the power and
authority to execute, deliver, and perform its obligations under this Amendment
and each other Loan Document to which such it is a party except where the
failure does not constitute a Default and could not reasonably be expected to
have a Material Adverse Effect.

(b) The execution, delivery and performance by each of Parent and Borrower of
this Amendment and each other Loan Document to which such it is a party has been
duly authorized by all necessary limited liability company action and does not
and will not contravene the terms of any of such Person’s Organization
Documents.

(c) This Amendment and each other Loan Document to which each Loan Party is a
party constitutes the legal, valid and binding obligations of such Person to the
extent it is a party thereto, enforceable against such Person in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

(d) Parent, Borrower and their respective Subsidiaries are Solvent on a
consolidated basis as of the Acquisition Closing Date (after giving effect to
the Transactions (as defined in Section 7)).

(e) Neither any Loan Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
or any enabling legislation or executive order relating thereto. Neither any
Loan Party nor any or its Subsidiaries is in violation of (a) the Trading with
the Enemy Act, (b) any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or (c) the Act. None of
the Loan Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

(f) Neither any Loan Party nor any of its Subsidiaries nor, to the knowledge of
Parent or Borrower, any Affiliate of any Loan Party (i) is a Sanctioned Person,
(ii) has more than 15% of its assets in Sanctioned Countries, or (iii) derives
more than 15% of its operating income from investments in, or transactions with,
Sanctioned Persons or Sanctioned Countries. No part of the proceeds of any Loans
hereunder will be used directly or indirectly to fund any operations in, finance
any investments or activities in or make any payments to a Sanctioned Person or
a Sanctioned Country.

 

19



--------------------------------------------------------------------------------

(g) The Borrower is not in the business of purchasing or selling Margin Stock.

(h) None of the Loan Parties is required to register as an “investment company”
under the Investment Company Act of 1940, as amended.

Section 11. Assignment and Assumption.

(a) As of the Amendment Effective Date (and subject to the conditions set forth
in Section 4 or Section 8, as applicable, above), each Assignor Lender hereby
irrevocably sells and assigns, severally and not jointly, to the Assignee
Lenders, and the Assignee Lenders hereby irrevocably purchase and assume from
each Assignor Lender, severally and not jointly, (i) all of such Assignor
Lender’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other document or instrument delivered pursuant thereto to the
extent related to the amount and percentage interest identified below of all of
such outstanding rights and obligations of the Assignor Lender under the Credit
Agreement (including any letters of credit thereunder) to the extent related to
the amount and percentage interest necessary to cause the Commitments and Pro
Rata Shares of all Lenders to be as set forth on Annex A hereto, and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of such Assignor Lender (in its capacity as
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other document or instrument delivered
pursuant thereto or the transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) being referred to herein collectively for all Assignor Lenders as
the “Assigned Interests”), subject to and in accordance with this Section 11.
Such sale and assignment is without recourse to the Assignor Lenders and, except
as expressly provided in this Section 11, without representation or warranty by
the Assignor Lenders.

(b) Each Assignor Lender (i) represents and warrants that (A) it is the legal
and beneficial owner of the Pro Rata Share of its Assigned Interests, (B) such
Assigned Interests are free and clear of any lien, encumbrance or other adverse
claim, and (C) it has full power and authority, and has taken all action
necessary, to execute and deliver this assignment and to consummate the
transactions contemplated by this Section 11, and (ii) assumes no responsibility
with respect to (A) any statements, warranties or representation made in or in
connection with the Credit Agreement or any other Loan Document, (B) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any Collateral thereunder, (C) the financial condition
of Borrower or any other Loan Party, or (D) the performance or observance by
Borrower or any other Loan Party of any of their respective obligations under
any Loan Document.

(c) Each Assignee Lender (i) represents and warrants that (A) it has full power
and authority, and has taken all action necessary, to execute and deliver this
assignment and to consummate the transactions contemplated hereby and, to the
extent such Assignee Lender is not already a Lender, to become a Lender under
the Credit Agreement, (B) it satisfies the requirements specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interests being assigned to it hereunder and, to the extent necessary,
to

 

20



--------------------------------------------------------------------------------

become a Lender, (C) from and after the Amendment Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of such Assigned Interest, shall have the obligations of a Lender
thereunder, (D) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant thereto, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Amendment and to purchase
the Assigned Interests purchased by it hereunder on the basis of which it has
made such analysis and decision independently and without reliance on
Administrative Agent, the Arrangers, or any other Lender, and (E) if it is a
Foreign Lender, it has supplied to Administrative Agent any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by such Assignee, and (ii) agrees that (A) it will,
independently and without reliance on Administrative Agent, any Assignor Lender
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (B) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

(d) From and after the Amendment Effective Date, the Administrative Agent shall
distribute all payments in respect of the Assigned Interests (including payments
of principal, interest, fees and other amounts) to the appropriate Assignor
Lenders for amounts that have accrued to but excluding the Amendment Effective
Date and to the appropriate Assignee Lenders as specified on Annex A hereto for
amounts that accrue from and after the Amendment Effective Date.

(e) Borrower shall pay to the Assignor Lenders all break funding payments
actually incurred payable in accordance with Section 3.04 of the Credit
Agreement in connection with the assignments made pursuant to this Section 11.

(f) After giving effect to this Section 11, each Assignor Lender and each
Assignee Lender will have a Commitment and corresponding Pro Rata Share of the
aggregate outstanding Loans and LC Obligation under the Credit Agreement as set
forth on Annex A.

Section 12. Reference to and Effect on the Credit Agreement.

(a) Upon the Amendment Effective Date and thereafter, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, shall mean and be a reference to the Credit Agreement as amended
hereby.

(b) Except as specifically amended by this Amendment, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed.

Section 13. Cost and Expenses. Each of Parent and Borrower agrees to pay fees
and expenses in connection with this Amendment pursuant to the terms and
conditions of Section 12.04(a) of the Credit Agreement.

 

21



--------------------------------------------------------------------------------

Section 14. Extent of Amendments. Except as specifically set forth in this
Amendment, the Credit Agreement and the other Loan Documents are not amended,
modified or affected hereby. Each of Parent and Borrower hereby ratifies and
confirms that (i) except as specifically set forth in this Amendment, all of the
terms, conditions, covenants, representations, warranties and all other
provisions of the Credit Agreement remain in full force and effect, (ii) each of
the other Loan Documents are and remain in full force and effect in accordance
with their respective terms, and (iii) the Collateral is unimpaired by this
Amendment.

Section 15. Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
shall be equally as effective as delivery of a manually executed counterpart of
this Amendment.

Section 16. Governing Law. This Amendment shall be governed by, construed and
interpreted in accordance with the laws of the State of New York, except to the
extent that federal laws of the United States of America apply.

Section 17. Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.

Section 18. No Waiver. Borrower hereby agrees that except as expressly set forth
in this Amendment, no Default or Event of Default has been waived or remedied by
the execution of this Amendment by Administrative Agent, the Swing Line Lender,
any Issuing Lender or any Lender, and any such Default or Event or Default
heretofore arising and currently continuing shall continue after the execution
and delivery hereof. Nothing contained in this Amendment nor any past indulgence
by Administrative Agent, the Swing Line Lender, any Issuing Lender or any
Lender, nor any other action or inaction on behalf of Administrative Agent, the
Swing Line Lender, any Issuing Lender or any Lender shall constitute or be
deemed to constitute an election of remedies by Administrative Agent, the Swing
Line Lender, any Issuing Lender or any Lender.

Section 19. Loan Document. This Amendment is a Loan Document.

Section 20. NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS AMENDMENT,
THE CREDIT AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY PARENT,
BORROWER, ADMINISTRATIVE AGENT, THE SWING LINE LENDER, ANY ISSUING LENDER AND/OR
LENDERS (TOGETHER WITH THE FEE LETTERS) REPRESENT THE FINAL AGREEMENT REGARDING
THE MATTERS HEREIN BETWEEN SUCH PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY SUCH PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

[Signature Pages Follow]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officer(s) as of the
day and year first above written,

 

MIDSTATES PETROLEUM COMPANY LLC, a Delaware limited liability company, as
Borrower By:   /s/ Thomas L. Mitchell   Name:   Thomas L. Mitchell   Title:    
Executive Vice President and Chief               Financial Officer MIDSTATES
PETROLEUM COMPANY, INC., a Delaware corporation, as Parent By:   /s/ Thomas L.
Mitchell   Name:   Thomas L. Mitchell   Title:     Executive Vice President and
Chief               Financial Officer

[Revolver Amendment Signature Page]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent,

as Swing Line Lender and as an Issuing Lender

By:   /s/ Scott Mackey   Name: Scott Mackey   Title:   Director SUNTRUST BANK,
as an Assignor Lender By:   /s/ Scott Mackey   Name: Scott Mackey   Title:
  Director

 

[Revolver Amendment Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Assignor Lender By:   /s/ Margaret Niekrash   Name:
Margaret Niekrash   Title:   Vice President

 

[Revolver Amendment Signature Page]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as an Assignor Lender By:   /s/ Robert James
  Name: Robert James   Title:   Vice President

 

[Revolver Amendment Signature Page]



--------------------------------------------------------------------------------

CITIBANK, N.A., as an Assignee Lender By:   /s/ John F. Miller   Name: John F.
Miller   Title:   Attorney-in-Fact

 

[Revolver Amendment Signature Page]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as an Assignee Lender By:   /s/ Mark Walton   Name: Mark
Walton   Title:   Authorized Signatory

 

[Revolver Amendment Signature Page]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as an Assignor Lender By:   /s/ Chulley Bogle  
Name: Chulley Bogle   Title:   Vice President

 

[Revolver Amendment Signature Page]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as an Assignee Lender By:   /s/ Kelly Chin   Name:
Kelly Chin   Title:   Authorized Signatory

 

[Revolver Amendment Signature Page]



--------------------------------------------------------------------------------

NATIXIS, as an Assignor Lender By:   /s/ Timothy Polvado   Name: Timothy Polvado
  Title:   Senior Managing Director By:   /s/ Louis P. Lavelle, III   Name:
Louis P. Lavelle, III   Title:   Managing Director

 

[Revolver Amendment Signature Page]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as an Assignor Lender By:   /s/ Chris Benton   Name: Chris
Benton   Title:   Authorized Signatory

 

[Revolver Amendment Signature Page]



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as an Assignee Lender By:   /s/ David Bornstein   Name: David
Bornstein   Title:   Director

 

[Revolver Amendment Signature Page]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as an Assignor Lender By:   /s/ Sanjay Remond  
Name: Sanjay Remond   Title:   Director

 

[Revolver Amendment Signature Page]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as an Assignee Lender By:   /s/ Mark Sparrow   Name:
Mark Sparrow   Title:   Director

 

[Revolver Amendment Signature Page]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Assignor Lender By:   /s/ Michael
Real   Name: Michael Real   Title:   Director

 

[Revolver Amendment Signature Page]



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE 2.01

COMMITMENTS AND

PRO RATA SHARES

 

Lender

   Maximum
Loan Amount      Pro Rata Share  

SunTrust Bank

   $ 60,000,000         12.0 % 

Bank of America, N.A.

   $ 52,000,000         10.4 % 

Capital One, National Association

   $ 39,000,000         7.8 % 

Citibank, N.A.

   $ 39,000,000         7.8 % 

Goldman Sachs Bank USA

   $ 39,000,000         7.8 % 

KeyBank National Association

   $ 39,000,000         7.8 % 

Morgan Stanley Bank, N.A.

   $ 39,000,000         7.8 % 

Natixis

   $ 39,000,000         7.8 % 

Royal Bank of Canada

   $ 39,000,000         7.8 % 

Société Générale

   $ 39,000,000         7.8 % 

The Royal Bank of Scotland plc

   $ 39,000,000         7.8 % 

The Bank of Nova Scotia

   $ 35,000,000         7.0 % 

Wells Fargo Bank, National Association

   $ 2,000,000         0.4 % 

Total:

   $ 500,000,000         100 % 

Annex A to Amendment



--------------------------------------------------------------------------------

ANNEX B

PART 1 – ASSIGNEE LENDERS

Citibank, N.A.

Goldman Sachs Bank USA

Morgan Stanley Bank, N.A.

Société Générale

The Bank of Nova Scotia

PART 2 – ASSIGNOR LENDERS

SunTrust Bank

Bank of America, N.A.

Capital One, National Association

KeyBank National Association

Natixis

Royal Bank of Canada

The Royal Bank of Scotland plc

Wells Fargo Bank, National Association

Annex B to Amendment